 Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of October 27, 2015 (the
“Effective Date”), is made by and between Lindblad Expeditions Holdings, Inc., a
Delaware corporation (together with any successor thereto, the “Company”) and
John T. McClain (“Executive”) (collectively Executive and the Company are
referred to herein as the “Parties”).

 

RECITALS

 

A.It is the desire of the Company to assure itself of the services of Executive
effective as of the Effective Date (as defined below) and thereafter by entering
into this Agreement.

 

B.Executive and the Company mutually desire that Executive provide services to
the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1. Employment.

 

(a)          General. Effective as of the Effective Date, the Company shall
employ Executive for the period and in the position set forth in this Section 1,
and subject to the other terms and conditions herein provided.

 

(b)          Employment Term. The term of employment under this Agreement (the
“Term”) shall be for the period beginning on the Executive’s first day of active
employment with the Company (the “Effective Date”), and ending on the fourth
anniversary thereof, subject to earlier termination as provided in Section 3.
The Term shall automatically renew for additional twelve (12) month periods
unless no later than sixty (60) days prior to the end of the applicable Term
either Party gives written notice of non-renewal to the other, in which case
Executive’s employment will terminate at the end of the then-applicable Term,
subject to earlier termination as provided in Section 3.

 

(c)          Position and Duties. Executive shall serve as the Chief Financial
Officer of the Company, with such responsibilities, duties and authority
normally associated with such position and such additional responsibilities,
duties and authority as may from time to time be assigned to Executive by the
Chief Executive Officer of the Company or by the Board of Directors of the
Company or an authorized committee thereof (in any case, the “Board”). Executive
shall report directly to the Chief Executive Officer of the Company. Executive
shall devote substantially all of Executive’s working time and efforts to the
business and affairs of the Company (which shall include service to its
subsidiaries) and shall not engage in outside business activities without the
consent of the Board, provided that Executive shall be permitted to (i) manage
Executive’s personal, financial and legal affairs, (ii) participate in
charitable, religious, civic, community, industry or trade organizations or
associations, (iii) serve on the board of directors of not-for-profit or
tax-exempt organizations and (iv) with the prior approval of the Board (not to
be unreasonably withheld), serve on the board of directors and the committees
thereof of not more than two (2) public corporations, provided that approval for
Executive’s continued service on the boards of directors and committees thereof
of Lands’ End, Inc. and Seritage is deemed granted hereby, in each case, subject
to compliance with this Agreement and provided that such activities do not
materially interfere with Executive’s performance of Executive’s duties and
responsibilities hereunder. Executive agrees to observe and comply with the
rules and policies of the Company applicable to executive officers as adopted by
the Company from time to time, in each case as amended from time to time, as set
forth in writing, and as delivered or made available to Executive (each, a
“Policy”).

 



 

 

 

2. Compensation and Related Matters.

 

(a)          Annual Base Salary. During the Term, Executive shall receive a base
salary at a rate of $425,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company and its subsidiaries (but in no
event less frequently than semi-monthly) and shall be pro-rated for partial
years of employment. Such annual base salary shall be reviewed (and may be
adjusted upwards) from time to time by the Board or the Compensation Committee
of the Board (the “Compensation Committee”) (such annual base salary, as it may
be adjusted upwards from time to time, the “Annual Base Salary”). All amounts
paid to Executive under this Agreement shall be in U.S. dollars.

 

(b)          Bonus. During the Term and beginning with calendar year 2015,
Executive will be eligible to participate in an annual incentive program
established by the Board or the Compensation Committee. Executive’s annual
compensation under such incentive program (the “Annual Bonus”) shall be targeted
at 75% of his Annual Base Salary (the “Target Bonus”). The Annual Bonus will
scale upward and downward based on individual and/or actual Company performance,
as determined by the Board or the Compensation Committee. The payment of any
Annual Bonus pursuant to the incentive program shall be subject to any
applicable performance determinations as may be made annually by the Board or
the Compensation Committee, and Executive’s continued employment with the
Company through the date of payment, except as otherwise provided in Section
4(b) or Section 4(c). The Annual Bonus, if any, shall be paid to Executive no
later than seventy five (75) days following the end of the calendar year to
which the Annual Bonus relates. Any Annual Bonus earned for calendar year 2015
shall be prorated to reflect the partial year of service.

 

(c)          Equity Compensation. On the Effective Date, Executive will be
granted an option (the “Option”) to purchase 300,000 shares of the Company’s
common stock, pursuant to the terms of the Company’s 2015 Long-Term Incentive
Plan (the “Plan”) and a separate stock option agreement that will be entered
into with Executive. The Option shall have a ten year term, vest in equal
installments on the first four anniversaries of the Effective Date, and shall
not be subject to any performance-based or other conditions (except as set forth
in the Plan or the stock option agreement). The per share exercise price of the
Option will be equal to the closing price of the common stock on the NASDAQ
Stock Market on the Effective Date. In addition, during the Term, Executive will
be eligible to participate in and may receive additional awards under any of the
Company’s equity incentive award plans and programs as in effect from time to
time, with any new equity incentive grants made in the sole discretion of the
Board or Compensation Committee and with the expectation that Executive will
receive an annual equity incentive grant under such equity incentive award plans
or programs of the Company. The grant date fair value of Executive’s annual
equity incentive grant shall be targeted at 100% of his Annual Base Salary, it
being understood that all equity incentive grants are made in the sole
discretion of the Board or Compensation Committee and may vary year-to-year
based on benchmarking, performance or other considerations as may be determined
by the Board or Compensation Committee in its discretion. In the event that the
first annual equity incentive grant for the Company’s executives generally
occurs prior to the first anniversary of the Effective Date, the grant date fair
value of Executive’s equity incentive grant shall be prorated to reflect the
partial year of service.

 

(d)          Benefits. During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements (including
perquisite and fringe benefit arrangements) maintained for senior executives of
the Company (including, effective on the Effective Date, medical, dental, life
insurance, disability, paid time off and 401(k) plans), consistent with the
terms thereof, on a basis consistent with the participation of senior executives
of the Company, and as such plans, programs and arrangements may be amended from
time to time. In no event shall Executive be eligible to participate in any
severance plan or program of the Company, except as set forth in Section 4 of
this Agreement.

 



 2 

 

 

(e)          Vacation. During the Term, Executive shall be entitled to a minimum
of twenty (20) days annually of paid vacation in accordance with the Company’s
Policies.

 

(f)          Business Expenses. The Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy and in compliance with Section 12(m).

 

3. Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

  (a) Circumstances.

 

(i)          Death. Executive’s employment hereunder shall terminate upon
Executive’s death.

 

(ii)         Disability. If Executive has incurred a Disability, as defined
below, the Company may terminate Executive’s employment.

 

(iii)        Termination for Cause. The Company may terminate Executive’s
employment for Cause, as defined below.

 

(iv)        Termination without Cause. The Company may terminate Executive’s
employment without Cause, which shall include a termination of Executive as a
result of the Company not renewing the Term pursuant to Section 1.

 

(v)         Resignation from the Company for Good Reason. Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.

 

(vi)        Resignation from the Company Without Good Reason. Executive may
resign Executive’s employment with the Company for any reason, other than Good
Reason, or for no reason, which shall include a termination of Executive as a
result of Executive not renewing the Term pursuant to Section 1.

 

(b)          Notice of Termination. Any termination of Executive’s employment by
the Company or by Executive under this Section 3 (other than termination
pursuant to Section 3(a)(i)) shall be communicated by a written notice to the
other Party (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, except in the case of a termination pursuant to
Section 3(a)(iii), shall be at least forty-five (45) days following the date of
such notice (a “Notice of Termination”); provided that the Company may, in its
sole discretion, instruct Executive to remain off the Company’s premises and
perform no Company functions from the date of such Notice of Termination through
the Date of Termination, but only to the extent that the Company pays Executive
full compensation and benefits during such period. The failure by the Company or
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of such Party hereunder or preclude such Party from asserting such fact or
circumstance in enforcing such Party’s rights hereunder.

 



 3 

 

 

(c)          Company Obligations upon Termination. Upon termination of
Executive’s employment pursuant to any of the circumstances listed in Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any vacation time that has been
accrued but unused in accordance with the Company’s Policies; (iii) any
reimbursements owed to Executive pursuant to Section 2(f); and (iv) any amount
accrued and arising from Executive’s participation in, or benefits accrued
under, any employee benefit plans, programs or arrangements, which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements (collectively, the “Company Arrangements”).
Except as otherwise expressly required by law (e.g., COBRA), as specifically
provided herein, or with respect to any of Executive’s equity-related
compensation (which, for the avoidance of doubt, shall be governed by the terms
and conditions of the applicable equity compensation plans and agreements), all
of Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts hereunder (if any) shall cease upon the termination of
Executive’s employment hereunder. In the event that Executive’s employment is
terminated by the Company for any reason, Executive’s sole and exclusive remedy
shall be to receive the payments and benefits described in this Section 3(c) and
Section 4, as applicable.

 

(d)          Deemed Resignation. Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its subsidiaries.

 

4. Severance Payments.

 

(a)          Termination for Cause, or Termination Upon Death, Disability or
Resignation from the Company Without Good Reason. If Executive’s employment
shall terminate as a result of Executive’s death pursuant to Section 3(a)(i) or
Disability pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for
Cause, or pursuant to Section 3(a)(vi) for Executive’s resignation from the
Company without Good Reason, then Executive shall not be entitled to any
severance payments or benefits, except as provided in Section 3(c).

 

(b)          Termination without Cause or Resignation for Good Reason. If
Executive’s employment terminates without Cause pursuant to Section 3(a)(iv), or
pursuant to Section 3(a)(v) due to Executive’s resignation for Good Reason,
then, subject to Executive signing on or before the 21st day following the Date
of Termination, and not revoking during any subsequent revocation period
contained therein, a release of claims substantially in the form attached as
Exhibit A to this Agreement (the “Release”), and Executive’s continued
compliance with Sections 6 and 7, Executive shall receive, in addition to
payments and benefits set forth in Section 3(c), the following:

 

(i)           an amount in cash equal to 1.0 times the sum of (A) Annual Base
Salary (at the highest level in effect during the Term) plus (B) the average
Annual Bonus over the prior three years or such shorter period as Executive has
been employed by the Company (provided that, if Executive has not yet received
an Annual Bonus or an Annual Bonus with respect to a full year of employment
under the Company’s annual incentive program on the Date of Termination, such
amount will be equal to the Target Bonus), payable in the form of salary
continuation in regular installments over the 12-month period following the Date
of Termination in accordance with the Company’s normal payroll practices;

 



 4 

 

 

(ii)          if Executive timely elects continued medical, dental or vision
coverage under one or more of the Company’s group medical, dental or vision
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), then the Company shall directly pay, or reimburse Executive
for, the COBRA premiums for Executive and Executive’s covered dependents under
such plans during the period commencing on the Date of Termination and ending
12-months following the Date of Termination. Notwithstanding the foregoing, if
the Company determines that it cannot provide the benefit required by this
Section 4(b)(ii) without potentially violating applicable law (including Section
2716 of the Public Health Service Act) or incurring an excise tax, the Company
shall in lieu thereof provide to Executive a monthly payment in an after-tax
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue Executive’s and Executive’s covered dependents’ group health
coverage in effect on the Date of Termination, which amount shall be based on
the premium for the first month of COBRA coverage; and

 

(iii)         any unvested equity or equity-based awards granted to Executive
under any of the Company’s equity incentive award plans or programs that would
have vested during the 12-month period following the Date of Termination shall
become vested, provided that, unless a provision more favorable to Executive is
included in an applicable award agreement, any such awards that are subject to
performance-based vesting conditions (“Performance Equity Awards”) shall only be
payable subject to the attainment of the performance measures for the applicable
performance period as provided under the terms of the applicable award
agreement.

 

(c)          Change in Control. If Executive’s employment terminates without
Cause pursuant to Section 3(a)(iv), or pursuant to Section 3(a)(v) due to
Executive’s resignation for Good Reason, in either case, within one year
following the date of a Change in Control, then, subject to Executive signing on
or before the 21st day following the Date of Termination, and not revoking
during any subsequent revocation period contained therein, the Release, and
Executive’s continued compliance with Sections 6 and 7, Executive shall receive,
in addition to payments and benefits set forth in Section 3(c), the following in
lieu of the severance payments and benefits set forth in Section 4(b):

 

(i)           an amount in cash equal to 2.0 times the sum of (A) Annual Base
Salary (at the highest level in effect during the Term) plus (B) the average
Annual Bonus over the prior three years or such shorter period as Executive has
been employed by the Company (provided that, if Executive has not yet received
an Annual Bonus or an Annual Bonus with respect to a full year of employment
under the Company’s annual incentive program on the Date of Termination, such
amount will be equal to the Target Bonus), payable in the form of salary
continuation in regular installments over the 24-month period following the Date
of Termination in accordance with the Company’s normal payroll practices;

 

(ii)          if Executive timely elects continued medical, dental or vision
coverage under one or more of the Company’s or its successor’s group medical,
dental or vision plans pursuant to COBRA, then the Company shall directly pay,
or reimburse Executive for, the COBRA premiums for Executive and Executive’s
covered dependents under such plans during the period commencing on the Date of
Termination and ending 24-months following the Date of Termination.
Notwithstanding the foregoing, if the Company determines that it cannot provide
the benefit required by this Section 4(c)(ii) without potentially violating
applicable law (including Section 2716 of the Public Health Service Act) or
incurring an excise tax, the Company shall in lieu thereof provide to Executive
a monthly payment in an after-tax amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s and Executive’s
covered dependents’ group health coverage in effect on the Date of Termination,
which amount shall be based on the premium for the first month of COBRA
coverage; and

 



 5 

 

 

(iii)         all unvested equity or equity-based awards granted to Executive
under any of the Company’s equity incentive award plans or programs shall
immediately become 100% vested, provided that, with respect to any Performance
Equity Award, vesting of such award may remain subject to attaining applicable
performance goals to the extent the relevant performance goals (which
performance goals shall be reviewed and may be adjusted by the Board (as
constituted prior to the Change in Control) as applicable to reflect the Change
in Control transaction) continue to apply following the Change in Control.

 

(d)          Survival. Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 4 through 10 and Section 12 will survive
the termination of Executive’s employment and the expiration or termination of
the Term.

 

5. Parachute Payments.

 

(a)          It is the objective of this Agreement to maximize Executive’s Net
After-Tax Benefit (as defined herein) if payments or benefits provided under
this Agreement are subject to excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (the “Code”). Notwithstanding any other provisions of this Agreement,
in the event that any payment or benefit by the Company or otherwise to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (all such
payments and benefits, including the payments and benefits under Section 4(b)
and Section 4(c) hereof, being hereinafter referred to as the “Total Payments”),
would be subject (in whole or in part) to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced to the
extent necessary so that no portion of the Total Payments shall be subject to
the Excise Tax, but only if (i) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which Executive
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(b)          The Total Payments shall be reduced by the Company in the following
order: (i) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code (“Section 409A”), (ii)
reduction of any other cash payments or benefits otherwise payable to Executive
that are exempt from Section 409A, but excluding any payments attributable to
the acceleration of vesting or payments with respect to any equity award with
respect to the Company’s common stock that is exempt from Section 409A, (iii)
reduction of any other payments or benefits otherwise payable to Executive on a
pro-rata basis or such other manner that complies with Section 409A, but
excluding any payments attributable to the acceleration of vesting and payments
with respect to any equity award with respect to the Company’s common stock that
are exempt from Section 409A, and (iv) reduction of any payments attributable to
the acceleration of vesting or payments with respect to any other equity award
with respect to the Company’s common stock that are exempt from Section 409A.

 



 6 

 

 

(c)          All determinations regarding the application of this Section 5
shall be made by an accounting firm with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax
selected by the Company and acceptable to Executive (“Independent Advisors”), a
copy of which report and all worksheets and background materials relating
thereto shall be provided to Executive. For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code shall be taken into account;
(ii) no portion of the Total Payments shall be taken into account which, in the
opinion of the Independent Advisors, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne solely by the Company.

 

6.          Competition; Non-disparagement. Executive acknowledges that
Executive has been provided with Confidential Information (as defined below)
and, during the Term, the Company from time to time will provide Executive with
access to Confidential Information. Ancillary to the rights provided to
Executive as set forth in this Agreement and the Company’s provision of
Confidential Information, and Executive’s agreements regarding the use of same,
in order to protect the value of any Confidential Information, the Company and
Executive agree to the following provisions against unfair competition, which
Executive acknowledges represent a fair balance of the Company’s rights to
protect its business and Executive’s right to pursue employment:

 

(a)          Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
interview for a potential employment or consulting relationship with or manage,
provide services to or operate any person, firm, corporation, partnership or
business (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise) that engages in any business
which directly competes with any portion of the Business (as defined below)
anywhere in the world. Nothing herein shall prevent Executive from engaging in
any activity with a non-competitive division of an entity engaged in a business
that competes with the Company; provided that none of Executive’s activities in
respect of such non-competitive division would reasonably be expected to cause
Executive to otherwise breach his obligations under this Section 6 in respect of
the entity engaged in a business that competes with the Company. In addition,
nothing herein shall prohibit Executive from being a passive owner of not more
than 5% of the outstanding equity interest in any entity that is publicly
traded, so long as Executive has no active participation in the business of such
entity.

 

(b)          Except in furtherance of his duties hereunder during the Term,
Executive shall not, at any time during the Restriction Period, directly or
indirectly, (i) solicit any customers, clients or suppliers of the Company or
(ii) solicit, with respect to hiring, any employee or independent contractor of
the Company or any person employed or engaged by the Company at any time during
the 12-month period immediately preceding the Date of Termination.

 

(c)          In the event the terms of this Section 6 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 



 7 

 

 

(d)          As used in this Section 6, (i) the term “Company” shall include the
Company and its direct and indirect subsidiaries; (ii) the term “Business” shall
mean the business of the Company, as such business is conducted as of the
Effective Date or may be expanded or altered by the Company during the Term, in
any case that represents more than 10% of the Company’s gross annual revenues,
and shall include any type of marine-based expeditions; and (iii) the term
“Restriction Period” shall mean the period beginning on the Effective Date and
ending on the date 24 months following the Date of Termination.

 

(e)          Each Party to this Agreement (which, in the case of the Company,
shall include its officers and the members of the Board) agrees, during the Term
and thereafter, to refrain from Disparaging (as defined below) the other Party
and its affiliates. Nothing in this paragraph shall preclude any Party from
making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process, or to defend or enforce a Party’s
rights under this Agreement. For purposes of this Agreement, “Disparaging” means
making remarks, comments or statements, whether written or oral, that impugn the
character, integrity, reputation or abilities of the person or entity being
disparaged.

 

7. Nondisclosure of Proprietary Information.

 

(a)          Except in connection with the faithful performance of Executive’s
duties hereunder or pursuant to Section 7(c) or (e), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public knowledge prior to the date Executive proposes to disclose
or use such information, provided that such publishing or public availability or
knowledge of the Confidential Information shall not have resulted from Executive
directly or indirectly breaching Executive’s obligations under this Section 7(a)
or any other similar provision by which Executive is bound, or from any
third-party known by Executive to be breaching a provision similar to that found
under this Section 7(a). For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available.

 

(b)          Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property concerning
the Company’s customers, business plans, marketing strategies, products,
property or processes, provided that Executive may retain his
compensation-related information, personal journal and rolodex, address book,
appointment book, calendar and/or contact list.

 



 8 

 

 

(c)          Notwithstanding Section 7(a), Executive may respond to a lawful and
valid subpoena or other legal process but shall give the Company the earliest
practicable notice thereof, shall, as much in advance of the return date as
practicable, make available to the Company and its counsel the documents and
other information sought and shall assist such counsel at Company’s sole expense
in resisting or otherwise responding to such process, in each case to the extent
permitted by applicable laws or rules.

 

(d)          As used in this Section 7 and Section 8, the term “Company” shall
include the Company and its direct and indirect subsidiaries.

 

(e)          Nothing in this Agreement shall prohibit Executive from (i)
disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 7(c) above), (ii) disclosing
information and documents to Executive’s attorney, financial or tax adviser for
the purpose of securing legal, financial or tax advice, (iii) disclosing
Executive’s post-employment restrictions in this Agreement in confidence to any
potential new employer, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations.

 

8. Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during Executive’s
period of service with the Company or its subsidiaries or its or their
predecessors, either alone or with others and whether or not during working
hours or by the use of the facilities of the Company (“Inventions”), shall be
the exclusive property of the Company. Executive shall promptly disclose all
Inventions to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem reasonably necessary to
protect or perfect its rights therein, and shall assist the Company, upon
reasonable request and in all instances at the Company’s sole expense, in
obtaining, defending and enforcing the Company’s rights therein. Executive
hereby appoints the Company as Executive’s attorney-in-fact to execute on
Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

 

9. Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 6, 7 and 8 could cause irreparable damage to Company and
its goodwill, the exact amount of which may be difficult or impossible to
ascertain, and that the remedies at law for any such breach may be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 6, 7 and 8, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.

 



 9 

 

 

10. Assignment and Successors.

 

None of the Company’s rights or obligations may be assigned or transferred by
the Company, except that the Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise). This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive’s death by
giving written notice thereof to the Company.

 

11. Certain Definitions.

 

(a)          Cause. The Company shall have “Cause” to terminate Executive’s
employment hereunder upon Executive’s:

 

(i)           willful misconduct and mismanagement by Executive that is
materially injurious to the Company;

 

(ii)          refusal in any material respect to carry out or comply with any
lawful and reasonable written directive of the Board consistent with the terms
of this Agreement;

 

(iii)         conviction, plea of no contest, or plea of nolo contendere for any
felony;

 

(iv)         unlawful use (including being under the influence) or possession of
illegal drugs on the Company’s (or any of its subsidiaries’) premises while
performing Executive’s duties and responsibilities under this Agreement;

 

(v)          commission of an act of fraud, embezzlement, willful
misappropriation, willful misconduct, or breach of fiduciary duty, in any case
that results in material harm to the Company or any of its affiliates;

 

(vi)          material violation of any provision of this Agreement or a
material Policy; or

 

(vii)         willful or prolonged, and unexcused, absence from work (other than
by reason of Executive’s Disability).

 

For purposes of this definition, an action or inaction is only “willful” if it
is done or omitted by Executive without a good faith belief that such action or
inaction is in the best interests of the Company.

 

Notwithstanding the foregoing, no termination for Cause will have occurred
unless and until the Company has: (a) provided Executive, within thirty (30)
days of the Company first becoming aware of the facts or circumstances
constituting Cause, written-notice stating with specificity the applicable facts
and circumstances underlying such finding of Cause; and (b) provided Executive
with an opportunity to cure the same within thirty (30) days after the receipt
of such notice. Any termination for Cause must occur within ninety (90) days of
the Company first becoming aware of the facts or circumstances constituting
Cause.

 

(b)          Change in Control. “Change in Control” shall have the meaning set
forth in the version of the Company’s 2015 Long-Term Incentive Plan in effect on
the Effective Date.

 



 10 

 

 

(c)          Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; and (ii) if Executive’s employment is terminated pursuant to
Section 3(a)(ii) – (vi), the date indicated in the Notice of Termination.

 

(d)          Disability. “Disability” shall mean Executive’s inability to
perform, with or without reasonable accommodation, the essential functions of
Executive’s position hereunder for a total of one hundred and eighty (180) days
during any three hundred and sixty five (365) day period as a result of
incapacity due to mental or physical illness as determined by a physician
selected by the Company or its insurers, and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld, delayed or conditioned. Any refusal by Executive to
submit to a reasonable medical examination at the Company’s sole expense for the
purpose of determining Disability shall be deemed to constitute conclusive
evidence of Executive’s Disability.

 

(e)          Good Reason. Executive’s resignation will be for “Good Reason” if
Executive resigns following the occurrence of any of the following events: (i) a
decrease in Executive’s Annual Base Salary (from the highest level in effect
during the Term); (ii) a material diminution in Executive’s authority, duties or
responsibilities; (iii) a requirement that Executive report to other than the
Chief Executive Officer of the Company and the Board; (iv) a relocation of the
location at which Executive is required primarily to perform his services for
the Company outside the Borough of Manhattan within the City of New York; or
(v) any other action or inaction that constitutes a material breach by the
Company of this Agreement. Notwithstanding the foregoing, no Good Reason will
have occurred unless and until Executive has: (a) provided the Company, within
ninety (90) days of Executive’s first knowledge of the occurrence of the facts
and circumstances underlying the Good Reason event, written-notice stating with
specificity the applicable facts and circumstances underlying such finding of
Good Reason; and (b) provided the Company with an opportunity to cure the same
within thirty (30) days after the receipt of such notice.

 

12. Miscellaneous Provisions.

 

(a)          Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of New York without reference
to the principles of conflicts of law of the State of New York or any other
jurisdiction, and where applicable, the laws of the United States. Any suit
brought hereon shall be brought in the state or federal courts sitting in the
Borough of Manhattan within the City of New York, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper. Each Party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by New York law.

 

(b)          Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

(c)          Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

 

(i)If to the Company, the Chief Executive Officer or the General Counsel at its
headquarters,

 

and copies to:

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, DC 20004

Attention: Paul Sheridan and Adam Kestenbaum

 



 11 

 

 

(ii)          If to Executive, at the last address that the Company has in its
personnel records for Executive.

 

(iii)         At any other address as any Party shall have specified by notice
in writing to the other Party.

 

(d)          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures delivered by
facsimile or email shall be deemed effective for all purposes.

 

(e)          Entire Agreement. The terms of this Agreement are intended by the
Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral. The Parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

(f)          Certain Indemnity Rights; D&O Coverage. During and after the Term,
the Company shall (i) provide Executive with directors’ and officers’ liability
insurance coverage at least as favorable as that applicable to any then-current
chief executive officer of the Company, and (ii) indemnify Executive and his
legal representatives to the fullest extent permitted by the laws of the State
of Delaware against all damages, costs, expenses and other liabilities
reasonably incurred or sustained by Executive or his legal representatives in
connection with any suit, action or proceeding to which Executive or his legal
representatives may be made a party by reason of Executive being or having been
a director or officer of the Company or any of its subsidiaries, or having
served in any other capacity or taken any other action purportedly on behalf of
or at the request of the Company or any of its subsidiaries.

 

(g)          Amendments; Waivers. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by Executive and a duly
authorized representative of the Company. By an instrument in writing similarly
executed, Executive or a duly authorized representative of the Company may waive
compliance by the other Party with any specifically identified provision of this
Agreement that such other Party was or is obligated to comply with or perform;
provided that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder shall preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

 

(h)          No Inconsistent Actions. The Parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the Parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.

 

(i)          Construction. This Agreement shall be deemed drafted equally by
both Parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (c) “includes” and
“including” are each “without limitation”; (d) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (e)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

 



 12 

 

 

(j)          Arbitration. Any controversy, claim or dispute arising out of or
relating to this Agreement shall be settled solely and exclusively by a binding
arbitration process administered by JAMS/Endispute in New York, New York. Such
arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict: (a) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (b) the Company will pay the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS/Endispute rules and regulations) of the
proceedings has been given to such Party. Each Party shall bear its own
attorney’s fees and expenses. The arbitrator may assess the prevailing Party’s
fees and costs against the non-prevailing Party as part of the arbitrator’s
award and shall in all events award Executive his reasonable fees and costs
(including the reasonable fees and expenses of his counsel) if Executive
prevails on one or more substantive issues in the arbitration. The Parties agree
to abide by all decisions and awards rendered in such proceedings. Such
decisions and awards rendered by the arbitrator shall be final and conclusive.
All such controversies, claims or disputes shall be settled in this manner in
lieu of any action at law or equity; provided that nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief or
specific performance as provided in this Agreement. This dispute resolution
process and any arbitration hereunder shall be confidential and neither any
Party nor the neutral arbitrator shall disclose the existence, contents or
results of such process without the prior written consent of all Parties, except
where necessary or compelled in a court to enforce this arbitration provision or
an award from such arbitration or otherwise in a legal proceeding. If
JAMS/Endispute no longer exists or is otherwise unavailable, the Parties agree
that the American Arbitration Association (“AAA”) shall administer the
arbitration in accordance with its then-existing rules as modified by this
subsection. In such event, all references herein to JAMS/Endispute shall mean
AAA. Notwithstanding the foregoing, Executive and the Company each have the
right to resolve any issue or dispute over intellectual property rights by court
action instead of arbitration.

 

(k)          Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the Term, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable, provided that
the economic benefit to any Party is not diminished by such replacement.

 

(l)          Withholding. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.

 



 13 

 

 

  (m) Section 409A.

 

(i)          General. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

(ii)          Separation from Service. Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under Section
409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
described in Section 4(b) and Section 4(c) shall not be paid, or, in the case of
installments, shall not commence payment, until the thirtieth (30th) day
following Executive’s Separation from Service (the “First Payment Date”). Any
installment payments that would have been made to Executive during the thirty
(30) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and the remaining payments shall be made as provided in this Agreement.

 

(iii)          Specified Employee. Notwithstanding anything in this Agreement to
the contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (A) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (B) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Section 409A delay
period, all payments deferred pursuant to the preceding sentence shall be paid
in a lump sum to Executive (or Executive’s estate or beneficiaries), and any
remaining payments due to Executive under this Agreement shall be paid as
otherwise provided herein.

 

(iv)          Expense Reimbursements. To the extent that any reimbursements
under this Agreement are subject to Section 409A, (A) any such reimbursements
payable to Executive shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred, provided that
Executive submits Executive’s reimbursement request promptly following the date
the expense is incurred, (B) the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, other
than medical expenses referred to in Section 105(b) of the Code, and (C)
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

 

(v)          Installments. Executive’s right to receive any installment payments
under this Agreement, including any salary continuation payments that are
payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A. Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax, interest or penalties pursuant to Section
409A.

 



 14 

 

 

13. Executive Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

[Signature Page Follows]

 

 15 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

  COMPANY         By: /s/ Sven-Olof Lindblad     Sven-Olof Lindblad    
President and CEO         EXECUTIVE         By: /s/ John T. McClain     John T.
McClain

 



[Signature Page to Employment Agreement]

 

 

 

 

EXHIBIT A

 

Separation Agreement and Release

 

This Separation Agreement and Release (this “Agreement”) is made by and between
John T. McClain (“Executive”) and Lindblad Expeditions Holdings, Inc. (the
“Company”) (collectively, referred to as the “Parties” or individually referred
to as a “Party”). Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of October 27, 2015 (the “Employment Agreement”); and

 

WHEREAS, in connection with Executive’s termination of employment with the
Company effective ________, 20__, the Parties wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that Executive may have against the Company and any of the Releasees, as
defined below, including, but not limited to, any and all claims arising out of
or in any way related to Executive’s employment with or separation from the
Company or its subsidiaries or affiliates, but, for the avoidance of doubt,
nothing herein will be deemed to release any rights or remedies in connection
with (i) Executive’s ownership of vested equity securities, (ii) Executive’s
right to indemnification or directors’ and officers’ liability insurance
pursuant to contract or applicable law or, (iii) Executive’s rights under this
Agreement or under the Employment Agreement that expressly survive by its terms
((i) through (iii), collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4(b) and Section 4(c) of the Employment Agreement, which,
pursuant to the Employment Agreement, are conditioned on Executive’s execution
and non-revocation of this Agreement, and in consideration of the mutual
promises made herein, the Company and Executive hereby agree as follows:

 

1.           Severance Payments; Salary and Benefits. The Company agrees to
provide Executive with the severance payments and benefits described in Section
4(b) or Section 4(c), as applicable, of the Employment Agreement, payable at the
times set forth in, and subject to the terms and conditions of, the Employment
Agreement. In addition, to the extent not already paid, and subject to the terms
and conditions of the Employment Agreement, the Company shall pay or provide to
Executive all other payments or benefits described in Section 3(c) of the
Employment Agreement, subject to and in accordance with the terms thereof.

 

2.           Release of Claims. Executive agrees that, other than with respect
to the Retained Claims, the foregoing consideration represents settlement in
full of all outstanding obligations owed to Executive by the Company, any of its
direct or indirect subsidiaries and any of their current and former officers,
directors, equity holders, managers, employees, agents, investors, attorneys,
shareholders, administrators, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Releasees”). Executive, on his own behalf and on
behalf of any of Executive’s heirs, family members, executors, agents, and
assigns, other than with respect to the Retained Claims, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:

 

(a)          any and all claims relating to or arising from Executive’s
employment or service relationship with the Company or any of its direct or
indirect subsidiaries and the termination of that relationship;

 



 A-1 

 

 

(b)          any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of any shares of stock or other equity interests
of the Company or any of its subsidiaries, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

(c)          any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)          any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

 

(e)          any and all claims for violation of the federal or any state
constitution; and

 

(f)           any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims. This release further does
not release claims for breach of Section 3(c), Section 4(b) or Section 4(c) of
the Employment Agreement or any rights you may have in your capacity as an
equityholder in the Company.

 



 A-2 

 

 

3.           Acknowledgment of Waiver of Claims under ADEA. Executive
understands and acknowledges that Executive is waiving and releasing any rights
Executive may have under the Age Discrimination in Employment Act of 1967 (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further understands and acknowledges
that Executive has been advised by this writing that: (a) Executive should
consult with an attorney prior to executing this Agreement; (b) Executive has 21
days within which to consider this Agreement; (c) Executive has 7 days following
Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the Chief Executive Officer or General Counsel of the Company;
(d) this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the 21
day period identified above, Executive hereby acknowledges that Executive has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement.

 

4.           Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

5.           No Oral Modification. This Agreement may only be amended in a
writing signed by Executive and a duly authorized officer of the Company.

 

6.           Governing Law; Notice; Counterparts; Dispute Resolution. This
Agreement shall be subject to the provisions of Sections 12(a), (c), (d) and (j)
of the Employment Agreement.

 

7.          Effective Date. If Executive has attained or is over the age of 40
as of the date of Executive’s termination of employment, then Executive has
seven days after Executive signs this Agreement to revoke it and this Agreement
will become effective on the eighth day after Executive signed this Agreement,
so long as it has not been revoked by Executive before that date (the “Effective
Date”). If Executive has not attained the age of 40 as of the date of
Executive’s termination of employment, then the Effective Date shall be the date
on which Executive signs this Agreement.

 

8.           Voluntary Execution of Agreement. Executive understands and agrees
that Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees to the extent set forth in this Agreement. Executive
acknowledges that: (a) Executive has read this Agreement; (b) Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement; (c) Executive has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of his own choice or has elected not to retain legal counsel; (d) Executive
understands the terms and consequences of this Agreement and of the releases it
contains; and (e) Executive is fully aware of the legal and binding effect of
this Agreement.          

 

[Signature Page Follows]

 

 A-3 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  EXECUTIVE             Dated:                            John T. McClain      
  COMPANY       Dated:                            By:     Name:     Title:  

 

 

A-4

 

 

 

 

 

 

 

 

 

 

 

